The city of Ozark was incorporated by special act of the Legislature (Acts 1894-95, p. 436). In said act the corporate limits of Ozark covered a territory one mile in every direction from the court house, and its municipal jurisdiction was fixed with such territory, included in which was the maintenance of a public school system. By act of the Legislature approved December 9, 1896 (Acts 1896-97, p. 127), the jurisdiction of the municipality, so far as the public schools were concerned, was enlarged so as to embrace a territory two miles in every direction from the courthouse. The municipality was a creature of the Legislature, upon which the Legislature could confer rights and burdens, powers, and duties of government, not inconsistent with the Constitution. This it did, creating a school district embracing the original territory of the municipality and charging the municipality with the duties of administering the affairs in the school district thus created. By all subsequent legislation and acts of administrative officers under them, the act of December 9, 1896, has been fully recognized and the territory affected thereby has been treated as a separate school district.
None the less, Ozark is and remains a city of 2,000 population, and as such is governed by and comes under the terms of the act approved September 26, 1919 (Acts 1919, p. 567 et seq.). Under article 12, § 3, a special election may be ordered according to the terms of the act, which special election must include the entire territory covered by the district. Under the agreed statement of facts in this case, the election was called and had in conformity to the requirements of the act of September 26, 1919, supra, and being so held, and the taxes levied thereunder, they were properly paid and the plaintiff is not entitled to recover them back.
The general rules of construction as to repeal of statutes is so well known we do not deem it necessary to comment upon the several decisions cited by counsel in brief, further than to say the decisions cited are in line with the foregoing views.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 231